                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION
FINTIV, INC.,                          §
                                       §    Civil Action No.: 1:19-CV-1238-ADA
                                       §
            Plaintiff,                 §
                                       §        JURY TRIAL DEMANDED
v.                                     §
                                       §
APPLE INC.,                            §
                                       §
            Defendant.                 §

    JOINT MOTION TO AMEND THE PARTIES’ AGREED SCHEDULING ORDER

        COME NOW, Plaintiff Fintiv, Inc. (“Fintiv”) and Defendant Apple Inc. (“Apple”), and

hereby respectfully submit this Joint Motion to Amend the Parties’ Agreed Scheduling Order

(the “Joint Motion”).

        On April 9, 2020, in response to potential scheduling difficulties related to the COVID-

19 virus, this Court entered a Standing Order Regarding Post-Markman Patent Cases (the

“Standing Order”). [Dkt. No. 122]. The Court’s Standing Order recognized the increased

difficulties associated with preparing for a patent trial amid the COVID-19 virus. Id. As such, the

Court Standing Order outlined an approach to alleviate these difficulties. Id.

        The Markman hearing for this case occurred on November 7, 2019. [Dkt. No. 82]. By

way of this Joint Motion, Fintiv and Apple request that the Court enter the attached Amended

Agreed Scheduling Order, 1 which contains reasonable adjustments to the Parties’ Agreed

Scheduling Order. [Dkt. No. 38].




1
  In addition to the proposed Amended Agreed Scheduling Order attached to this Motion, the Parties have also
attached (as “Exhibit A”) an Amended Agreed Scheduling Order which compares the agreed proposed dates to the
dates in the current Scheduling Order.
       For the foregoing reasons, Fintiv and Apple pray that the Court grant this Joint Motion

and enter the attached Amended Agreed Scheduling Order.


Dated: April 23, 2020                         Respectfully submitted,

                                              /s/ J. Stephen Ravel
                                              Claudia Wilson Frost – Lead Counsel
                                              Texas Bar No. 21671300
                                              ORRICK, HERRINGTON & SUTCLIFFE LLP
                                              609 Main, 40th Floor
                                              Houston, TX 77002
                                              Telephone: 713.658.6400
                                              Facsimile: 713.658.6401
                                              cfrost@orrick.com

                                              Travis Jensen
                                              California Bar No. 259925
                                              ORRICK, HERRINGTON & SUTCLIFFE LLP
                                              1000 Marsh Rd.
                                              Menlo Park, CA 94025
                                              Telephone: 650.614.7400
                                              Facsimile: 650.614.7401
                                              tjensen@orrick.com

                                              J. Stephen Ravel
                                              Texas State Bar No. 16584975
                                              KELLY HART & HALLMAN LLP
                                              303 Colorado, Suite 2000
                                              Austin, Texas 78701
                                              Tel. (512) 495-6429
                                              Fax (512) 495-6401
                                              steve.ravel@kellyhart.com

                                              ATTORNEYS FOR APPLE INC.


                                              /s/ Andy Tindel
                                              J. Mark Mann (TX Bar No. 12926150)
                                              mark@themannfirm.com
G. Blake Thompson (TX Bar No. 24042033)
blake@themannfirm.com
MANN | TINDEL | THOMPSON
300 W. Main Street, Henderson, TX 75652
913 Franklin Ave., Suite 201, Waco, TX 76701
Telephone: (903) 657-8540
Facsimile: (903) 657-6003

Andy Tindel (TX Bar No. 20054500)
atindel@andytindel.com
MANN | TINDEL | THOMPSON
112 E. Line Street, Suite 304
Tyler, Texas 75702
Telephone: (903) 596-0900
Facsimile: (903) 596-0909

Craig D. Cherry (TX Bar No. 24012419)
ccherry@haleyolson.com
HALEY & OLSON, P.C.
100 N. Ritchie Road, Suite 200
Waco, TX 76701
Telephone: (254) 776-3336
Facsimile: (254) 776-6823

Jonathan K. Waldrop (CA Bar No. 297903)
jwaldrop@kasowitz.com
Darcy L. Jones (CA Bar No. 309474)
djones@kasowitz.com
Marcus A. Barber (CA Bar No. 307361)
mbarber@kasowitz.com
John W. Downing (CA Bar No. 252850)
jdowning@kasowitz.com
Heather S. Kim (CA Bar No. 277686)
hkim@kasowitz.com
Jack Shaw (CA Bar No. 309382)
jshaw@kasowitz.com
Gurtej Singh (CA Bar No. 286547)
gsingh@kasowitz.com
KASOWITZ BENSON TORRES LLP
333 Twin Dolphin Drive, Suite 200
                                               Redwood Shores, CA 94065
                                               Telephone: (650) 453-5170
                                               Facsimile: (650) 453-5171


                                               Daniel C. Miller (NY Bar No. 4232773)
                                               (pro hac vice)
                                               dcmiller@kasowitz.com
                                               KASOWITZ BENSON TORRES LLP
                                               1399 New York Avenue NW, Suite 201
                                               Washington, DC 20005
                                               Telephone: (202) 760-3400
                                               Facsimile: (202) 760-3401

                                               Rodney R. Miller (TX Bar No. 24070280)
                                               rmiller@kasowitz.com
                                               KASOWITZ BENSON TORRES LLP
                                               1349 West Peachtree Street N.W., Suite 1500
                                               Atlanta, GA 30309
                                               Telephone: (404) 260-6080
                                               Facsimile: (404) 260-6081

                                               Attorneys for Plaintiff, FINTIV, INC.




                               CERTIFICATE OF SERVICE

       The undersigned certifies that on April 23, 2020 all counsel of record who are deemed to
have consented to electronic service are being served with a copy of this document via the
Court’s CM/ECF system.


                                           /s/ J. Stephen Ravel
                                           J. Stephen Ravel
